Order entered substituting David L. Foran and Mary C Dillon as executors of the last will and testament of John J. Dillon, deceased, as defendants in the place and stead of John J. Dillon, deceased, and Mary C. Dillon, as agent *898of John J. Dillon. Order entered on stipulation amending the order of reversal made June 27, 1934, so as to provide that the order appealed from be modified by striking out the provisions that the Frigidaire Ice System is not covered by the lien of the mortgage, and the dirección that the receiver deliver the said system to Mary C. Dillon as agent for John J. Dillon, and by inserting in place thereof a provision that said system was a part of the real estate in which it was installed, and affirming the said order as so modified, without costs.